Citation Nr: 0206106	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the severance of service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The veteran was awarded service connection for PTSD in a 
March 1997 rating decision.  

2.  At the time of the initial award of service connection 
for PTSD, the record contained medical evidence confirming a 
diagnosis of PTSD, and the veteran's plausible allegations of 
in-service stressors.  

3.  The March 1997 award of service connection for PTSD was 
not clearly erroneous.  



CONCLUSION OF LAW

Severance of service connection for PTSD was not proper, and 
entitlement to service connection for this disorder is 
restored.  38 C.F.R. § 3.105 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from January 1968 to March 
1971, including duty in Vietnam from January 1969 to January 
1970.  His military decorations included the Aircraft Crewman 
Badge and the Vietnam Service Medal, according to his DD Form 
214.  

The veteran filed a claim in September 1995 for service 
connection for PTSD.  In a subsequent written statement, he 
described coming under enemy fire on several occasions while 
serving in Vietnam, including while serving about U.S. Army 
helicopters.  No attempts were made by the RO to verify these 
alleged stressors.  

The veteran was examined by the VA in February 1996 and, 
based on his reported traumatic experiences in Vietnam, the 
VA physician found sufficient evidence to support a diagnosis 
of PTSD.  

In a March 1997 rating decision, the veteran was awarded 
service connection for PTSD, effective from September 21, 
1995.  A 70 percent initial disability rating was assigned.  

Another VA psychiatric examination of the veteran was 
performed in April 1998, and the examiner found insufficient 
symptomatology to support a diagnosis of PTSD; however, 
adjustment disorder was diagnosed.  A subsequent December 
1998 VA examination likewise resulted in a conclusion that 
the criteria for a diagnosis of PTSD were not met.  This 
examination was performed by a board of two psychiatrists, 
both of whom reviewed the veteran's claims folder prior to 
the examination.  

In a June 1999 rating decision, the RO proposed to sever 
service connection for PTSD, effective from September 1, 
1999.  The effective date of the proposed severance was later 
changed to May 1, 2000. 

In December 1999, the veteran testified at a personal hearing 
at the RO.  He reported losing friends and handling bodies in 
Vietnam, which allegedly resulted in his current PTSD.  He 
described both 1998 VA psychiatric examinations as very 
short, and also indicated that he has recently begun 
outpatient psychiatric counseling through a private 
counselor.  An initial assessment form, authored by the 
veteran's private counselor, was submitted, reflecting a 
diagnosis of PTSD, chronic and severe.  

A new VA psychiatric examination was performed in February 
2000, and the examiner found no evidence to support a 
diagnosis of PTSD.  In conducting the examination, the 
examiner interviewed the veteran and reviewed the evidence of 
record.  

In April 2000, the veteran submitted a private psychological 
assessment report written by A.E.M., Ph.D.  She concluded 
that based on his reported experiences in Vietnam during 
service, the veteran currently had PTSD.  A July 2000 hearing 
officer's decision found this assessment report unpersuasive, 
and continued the severance of service connection for PTSD.  
The hearing officer concluded that the private diagnosis of 
PTSD was insufficient to overcome the VA psychiatric 
examination reports which concluded the veteran did not have 
PTSD, and the private report was flawed, as it was based on 
the veteran's unverified claims of in-service stressors.  

Analysis

As an initial matter, the Board is cognizant of the passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), during 
the pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised § 5103 to impose on VA, upon receipt 
of a complete or substantially complete application, a duty 
to notify the claimant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal; however, in 
this case, the Board finds that the new laws and regulations 
have not changed the applicable criteria in a way which could 
alter the outcome of the present case.  As the Board's 
disposition of the issue on appeal is favorable to the 
veteran, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim. 

The veteran challenges the propriety of the RO's severance of 
service connection for PTSD.  Once service connection has 
been granted, it can be severed only upon the Secretary's 
showing that the rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2001); see also Daniels v. Gober, 10 Vet. 
App. 474 (1997); Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that 38 C.F.R. § 3.105(d) 
places the same burden of proof on the VA when it seeks to 
sever service connection as 38 C.F.R. § 3.105(a) places upon 
a claimant seeking to have an unfavorable previous 
determination overturned.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  In that regard, the Court has held that 
"clear and unmistakable error" is defined the same under 38 
C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a).  See 
Venturella v. Gober, 10 Vet. App. 340, 342 (1997).  

The Court has defined clear and unmistakable error as "a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

In order for there to be a valid finding of "clear and 
unmistakable error" (CUE) in an earlier decision, there must 
have been a failure to apply the correct statutory and 
regulatory provisions extant at that time to the correct and 
relevant facts.  CUE is a very specific and rare kind of 
error that is "undebatable," such that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made and that the result would have 
been "manifestly different" but for the error; it is an 
extremely high and rigorous standard, far more than a mere 
disagreement with how the evidence was weighed, evaluated, or 
interpreted.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); see also Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991); Luallen v. Brown, 8 Vet. App. 92, 95 (1995); 
Fugo, 6 Vet. App. at 43. 

Unlike claims for clear and unmistakable error, which are 
based only on the evidence of record at the time of the 
challenged decision, a determination to sever service 
connection is not similarly limited.  Daniels v. Gober, 10 
Vet. App. at 480.  The Court reasoned in Daniels that because 
38 C.F.R. § 3.105(d) specifically states that a change in 
diagnosis may be accepted as a basis for severance, the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
The Court stated "[i]f the Court were to conclude that . . . 
a service connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.  However, in 
severing service connection, the VA bears the burden of 
establishing that the original grant was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(d).  

In the present case, the RO has concluded that because the 
veteran's stressors are unverified, any diagnosis based upon 
these stressors is insufficient to support a grant of service 
connection for PTSD.  The RO, however, has not disproved the 
veteran's claimed stressors, but only noted that they have 
not been verified.  Nevertheless, the alleged stressors are 
not implausible on their face, and appear consistent with the 
circumstances of the veteran's service.  For example, he has 
reported coming under fire while serving aboard military 
helicopters in Vietnam; his DD-214 confirms his receipt of 
the Aircraft Crewman Badge, demonstrating that he did in fact 
serve aboard military aircraft.  Thus, it was not clearly and 
unmistakably erroneous for a VA examiner to conclude upon 
examination in 1996 that the veteran had PTSD based upon his 
in-service experiences.  Likewise, subsequent private 
diagnoses of PTSD are at least plausible, based on the 
evidence of record.  

In seeking to sever service connection for PTSD, the RO has 
correctly noted that subsequent VA psychiatric examinations 
between 1998 and 2000 have concluded that the veteran does 
not currently have PTSD.  "A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous."  38 C.F.R. § 3.105(d) (2001).  None of 
these examinations, however, takes into account "all 
accumulated evidence," because the veteran subsequently 
submitted the private medical records of A.E.M., Ph.D., which 
confirm a diagnosis of PTSD and which were never reviewed by 
any VA examiner.  Likewise, no attempts have been made to 
verify the veteran's reported stressors.  Thus, the RO has 
not conclusively established that the original diagnosis of 
PTSD is clearly erroneous.  

Obviously, different reviewers, when presented with the same 
evidence, could make a strong case for denying a claim of 
entitlement to service connection for PTSD.  The question, 
however, now before the Board is not whether the service 
connection for PTSD was warranted based on the evidence of 
record, but, rather, whether granting the same amounted to 
clear and unmistakable error.  The Board finds that any error 
in granting service connection did not rise to that level, 
and therefore the RO's severance of service connection was 
improper.  


ORDER

Because the severance of service connection for PTSD was 
improper, the award of service connection is restored.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

